       Case 1:19-cv-00674-SDG Document 51 Filed 09/10/19 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

CRAWFORD & COMPANY,

            Plaintiff,
      v.                                CIVIL ACTION FILE

COGNIZANT TECHNOLOGY                    No. 1:19-cv-0674-TCB
SOLUTIONS U.S.
CORPORATION,

            Defendant.

                               ORDER

       Upon review of the information contained in the Joint Preliminary
Report and Discovery Plan form completed and filed by the parties, the
Court orders that the time limits for adding parties, amending pleadings,
filing motions, completing discovery, and discussing settlement are as set
out in the Federal Rules of Civil Procedure and the Local Rules of this
Court, except as herein modified:

     Discovery in this matter shall begin 30 days after the answer is filed
and continue for 8 months.

     IT IS SO ORDERED this 10th day of September, 2019.




                                  _____________________
                                  Timothy C. Batten, Sr.
                                  United States District Judge
